CaSe:lS-llBSB-SDB DOC#222 Filed:lZ/ZO/J_S Entered212/20/1814243205 Page:l Of2

lN THE UN[TED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DlSTR|CT OF GEORG|A

AU GUSTA DlVlSlON

|N THE MATTER OF:
MEL|SSA N|COLE FARRAR
Debtor(s)

CHAPTER 7, CASE NO. 18-11535-SDB

TRUSTEE'S FlLE NO.

TRUSTEE'S REPORT OF INVENTORY AND REPORT OF ABANDONMENT OF PROPERTY

Real Estate

Cars, vans, trucks, tractors, SUV‘s, motorcycles

2005 Chcvro|ct impala mileage: ~l 20,000 Poor condition
Watercral't, aircraft, motor homes, ATVs/ree. vehicles
Household GoodS/Fu rnishings

Electronies

Co|lectihles of value

Equipment for sports and hobbies

Firearms

Ciothes (Inc|udes furs, designer wear, shoes, aecessories)
Jewelry

Non-farm animals

Cash nn Hand

I)eposits in banks, etc.

Bank of America

Regions

Augusta VA Credit Union

Stocks/Bonds

Business interests

Pension/Retirement

401 k

Lieenses, franchises, and other general intangibles
Insuranee Policies

MetLiFe

Tax Rel`unds

Aecounts Receivable

Contingent Claims of Every Nature

Offiee Equipment

Machinery/Equipment

lnventory

Farm or Comm. Fishing Equip./Supplies/Farm animals

VALUE

 

1,575.00

5,800.00
3.900.00

3,000.00

400.00
0.00
5.00

50,000.00

1.00

CLAIMED AS ABANDONED

EXEMPT|ON

1,575.00

5,300.00
3,900.()0

 

3,000.0()

400.00
0.00
5.00

50,000.00

1.00

 

CaSe:lS-llBSB-SDB DOC#222 Filed:lZ/ZO/J_S Entered212/20/1814243205 PaQeZZ Of2

Other Personal Property of Any Kind

   

A_ NOW COM ES, James C. Overstrect, Jr., Trustee of the estate of`the above-named deth iis report of inventory and

abandonment with respect to the property of the bankruptcy estate.

Dated: l'b/(q/lg

 

\

Jarnes C. Ovcrstroet, Jr., Trustee /

